Citation Nr: 0813513	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-34 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right ankle (claimed as right ankle 
chipped bone with past surgery) currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to September 
1984.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
VA Regional Office (RO) in Phoenix, Arizona which evaluated 
the veteran's right ankle disability at 10 percent.  


REMAND

A VA examination of the veteran's right ankle was conduced in 
December 2004.  At that time the veteran presented with a 
history of multiple sprains of the right ankle during 
service, and an arthroscopic surgery in 1994.  The veteran 
reported by way of history that in 1994 the surgeon removed 
bullet fragments, as well as a bone spur.  The veteran stated 
that since 2002 he had experienced pain, soreness, and 
swelling on increased walking and use of stairs.  On 
examination, the veteran's gait was said to be normal, with 
slight pronation of the right ankle.  The ankle had good 
alignment without crepitus.  Dorsiflexion was said to be "-
15 degrees" and plantar flexion was 45 degrees.  The 
examiner noted that there was no loss of range of motion or 
increased pain with repetition.  The examiner's impression 
was residuals of right ankle sprain.  

A preliminary review of the record discloses a need for 
further development prior to appellate review.  Specifically, 
the veteran's VA examination of the right ankle was over 
three years ago and does not contain sufficient medical 
evidence to allow the Board to render a decision in this 
matter.  A VA examination is necessary to determine the 
extent of the veteran's right ankle disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide notice to the 
veteran consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) and the 
guidance provided in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008). 

2.  The veteran should be afforded an 
examination of his right ankle to 
ascertain the current level of 
disability.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file and to 
offer comments and an opinion as to the 
extent of the veteran's right ankle 
disability.  The examiner should 
specifically describe the range of motion 
of the veteran's right ankle.  Since it 
is important that each disability be 
viewed in relation to its history, 
38 C.F.R. § 4.1, copies of all pertinent 
records in the veteran's claims file or 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



